             Case: 4:20-cr-00460-RWS-SPM Doc. #: 42 Filed: 12/19/20 Page: 1 of 4 PageID #: 73




James W. Schottel, Jr., Esq.
jwsj@schotteljustice.com
                                                 Schottel & Associates, P.C.                   Licensed in Missouri and New York
                                                  Attorneys and Counselors at Law
                                                   www.schotteljustice.com
                                            ••
              VIACM/ECF

              December 19, 2020

              To:   Catherine Marie Hoag
              From: James W. Schottel, Jr., Esq.
                               I



              RE:      United States ofAmerica v. DeAndre White
                       Case No. 4:20-CR-460 RWS (SPM)

                       Discovery Requests


              Dear Ms. Hoag:

              Pursuant to Fed.R.Crim.P. 16(a)(l) ofthe Federal Rules of Criminal Procedure please disclose
              the following:

                      I.      Please provide all statements attributed to Defendant DeAndre White. If
              statements were made at the time of defendant's arrest, please provide those; including any
              translations of statements;

                      2.      (Fed.R.Crim.P. 16(a)(l)(G), Experts) If you intend to offer any expert opinions the
              sooner those are provided the earlier so I will be able to see if stipulations or agreements can be
              reached, or if the opinions are contested. I ask that you consider this request in a broad sense so
              there are no last minute disputes, (see evidence rules 702, 703,705, as well as procedure rule
              16(a)(l)(G). I am specifically asking for complete discovery of any forensic reports and not
              merely the summary or conclusion. I ask for the C.V. of any expert, Summary of Expert
              Testimony, lab report(s) including any worksheets, bench notes, instrument print outs and graphs,
              and other items showing the methodology followed by the expert;

                      3.      I formally request Brady & Giglio information. I consider any information
              concerning plea agreements or benefits of any kind which have been or may be offered to
              potential witnesses to be potentially exculpatory Giglio material and available to the defense
              separate and distinct from Rule 16. Request for all such documents is made. Within this request
              are plea agreements made with the State of Missouri, or other state court agreements which come
              to your attention or the attention of agents. (See Kyles v. Whitley,415 U.S. 419 ( 1995)). There
              have been a few situations ip the past where documents turned up late in a case when the agents
              involved informed the prosecutor these items were not timely produced by state agents. I hope to
              avoid that now by asking you to prod the agents to obtain full production of all discovery and




906 Olive St., PH                                                                                           Phone (314) 421..0350
                                                                                                               Fax(314)421~60
Sl Louis, MO 63101
Case: 4:20-cr-00460-RWS-SPM Doc. #: 42 Filed: 12/19/20 Page: 2 of 4 PageID #: 74




page 2




Brady information from state agencies as soon as possible;

       4.     Pursuant to Fed.R.Crim.P. 12(b)(4)(A) and (B), Notice of Government’s Intent to
Use Evidence, I request that you provide notice of the government’s intent to use any evidence
(covered by the rule) in your case in chief. If there is evidence which you feel the rule may not
cover but which you intend to use, please notify me of any “disputed evidence” so we may have
the court make an “in camera” finding;

        5.     I ask that you voluntarily provide access to “Jencks” material - statements of any
and all witnesses you intend to call as witnesses at the motions hearing in this matter - within a
reasonable time before the motion hearing in order to avoid any possible recesses and delays in
that hearing, pursuant to Fed.R.Crim.P. 26.2(d);

       6.    Formal request is made for any Federal Rule of Evidence, 404(b) evidence which
the government may consider introducing at trial;

        7.      This request includes what is sometimes called “sentencing discovery”.
Specifically I am requesting any documents or information which you reasonable expect to rely
on in seeking an advisory guideline offense level and any potential guideline adjustments up
from the base offense level;

      8.     Please provide a copy of any of the defendant’s criminal history information in the
government’s possession;

        9.      Any portion of any written record containing the substance of any relevant oral
statement made by Defendant DeAndre White, whether before or after arrest, in response to
interrogation by any person then known to Defendant DeAndre White to be law enforcement;
this request includes any written translations of statements;

        10.     The substance of any oral statement made by Defendant DeAndre White before or
after her arrest in response to interrogation by a then known-to-be law enforcement which the
prosecution intends to offer into evidence at trial;

       11.     Recorded grand jury testimony of Defendant DeAndre White relating to the
offense(s) charged;

       12.    Disclosure to Defendant DeAndre White and permission to inspect and copy all
information and material known to this prosecutor which may be favorable to Defendant
DeAndre White on the issues of guilt or punishment within the scope of Brady v. Maryland, 373
U.S. 83 (1963) and United States v. Agurs, 427 U.S. 97 (1976);
Case: 4:20-cr-00460-RWS-SPM Doc. #: 42 Filed: 12/19/20 Page: 3 of 4 PageID #: 75




page 3




       13.    Prior arrest and prior conviction records of any informant, cooperating individual,
or witness who will testify for the Office of the United States Attorney at trial;

        14.     Disclosure to Defendant DeAndre White as to whether she was identified in any
lineup, show-up, photo spread or similar identification proceeding and produce any pictures
utilized or resulting therefrom;

       15.     Disclose to Defendant DeAndre White, for inspection, any and all things, objects,
books, or records that were seized in this case in order for Defendant DeAndre White to
determine whether she has the standing to file a motion to suppress; and

        16.     With regard to any hearsay statement or statement defined in Rule 801(d)(2)(C),
(D), or (E), which the government intends to introduce at trial as to the declarant of that
statement: all information regarding the declarant’s prior convictions and criminal records, any
inconsistent statements made by the declarant, any information regarding bias or motive on
behalf of the declarant, any information as to the opinion of others with regard to the declarant
and the declarant’s reputation. This request includes translations of the statements.


                                             Sincerely,

                                             SCHOTTEL & ASSOCIATES, P.C.


                                             s/James W. Schottel, Jr.
                                             James W. Schottel, Jr., Esq.


JWS/chd

cc:      DeAndre White (by U.S. mail)
Case: 4:20-cr-00460-RWS-SPM Doc. #: 42 Filed: 12/19/20 Page: 4 of 4 PageID #: 76




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2020, the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the following:


                                              John R. Mantovani
                                              John.Mantovani@usdoj.gov

                                              Attorney for Plaintiff
                                              United States of America


                                              s/James W. Schottel, Jr.
